DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of claims
2. 	Claims 1, 2, 4-6, 8, 14, 22-25, 27-29, and 31-33 are presented for examination. Claims 3, 7, 9-13, 15-21, 26, and 30 are cancelled.	

EXAMINER'S AMENDMENT
3.	An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
4.	Authorization for this examiner's amendment was given in a telephone interview with James R. McGee (Reg. No. 54,306) on 03/02/2022. 
The application has been amended as follows:
Please amend the claims 1, 2, 5, 8, 14, 22, 23, 27, 28, 31, and 32 as follows:
Listing of Claims:

1. (currently amended) A method of adapted cross-layer error control in a network having a physical, packet, and application layer, the method comprising:

adaptively adjusting a plurality of cross-layer error correction coding schemes for the logical data-channels, including adaptively selecting a respective parameterized one of the cross-layer error correction coding schemes for each logical data-channel of the logical data-channels based on the noise level and the channel impairment of the respective dynamic condition for the logical data-channel within the current status inferred via the machine learning, and based on an information-exchange requirement at the application layer of an application transmitting data through the logical data-channel; and
supporting transmission of the data through each of the logical data-channels, using the adaptively adjusted plurality of cross-layer error correction coding schemes,
wherein the adaptively adjusting the plurality of cross-layer error correction coding schemes includes adaptively selecting a forward error correcting code for each logical data-channel of the logical data-channels from a set of available forward error correcting codes and adaptively selecting at least one parameter including a code length for the forward error correcting code, the forward error correcting code and the at least one parameter adaptively selected based on the noise level at the physical layer, the channel impairment at the packet layer, and the information-exchange requirement at the application layer for the logical data-channel.

the forward error correcting code for the logical data-channel from [[a]] the set including a Reed-Solomon code and a maximum distance separable (MDS) code and adaptively selecting the at least one parameter including [[a]] the code length for the forward error correcting code adaptively selected for the logical data-channel, the forward error correcting code and the at least one parameter adaptively selected based on the noise level at the physical layer, the channel impairment at the packet layer, and the information-exchange requirement at the application layer for the logical data-channel.

3. (cancelled)

4. (previously presented) The method of claim 1, wherein the inferring of the current status via the machine learning includes:
using physically-distributed probes to measure a bit error rate at the physical layer for each of the logical data-channels, and
from the bit error rate at the physical layer, inferring with the machine learning the noise level at the physical layer and the channel impairment at the packet layer of the respective dynamic condition for each of the logical data-channels.

5. (currently amended) The method of claim 1, wherein the the inferring of the current status via the machine learning includes the machine learning inferring the noise level of the respective 

6. (previously presented) The method of claim 1, wherein the inferring of the current status via the machine learning includes the machine learning inferring the channel impairment of the respective dynamic condition for each logical data-channel that is a probability of packet loss through the logical data-channel at the packet layer.

7. (cancelled)

8. (currently amended) A system for adaptive cross-layer error control in a network having a physical, packet, and application layer, the system comprising:
a transmitter in the network, the transmitter including:
at least one hardware device processor; and
a non-transitory computer-readable storage medium storing instructions that are executable by the at least one hardware device processor to:
infer, via machine learning, a current status of a plurality of channels in the network, the current status including a respective dynamic condition for each channel of the channels, the respective dynamic condition including a noise level at the physical layer of the channel and a channel impairment at the packet layer through the channel;
adaptively adjust a plurality of cross-layer error correction coding schemes for the channels, including adaptively selecting a respective parameterized one of the cross-layer error correction coding schemes for each channel of the channels based on the noise level 
initiate transmission of the data through each of the channels, using the adaptively adjusted plurality of cross-layer error correction coding schemes,
wherein the adaptively adjust the plurality of cross-layer error correction coding schemes includes adaptively select a forward error correcting code for each channel of the channels from a set of available forward error correcting codes and adaptively select at least one parameter including a code length for the forward error correcting code, the forward error correcting code and the at least one parameter adaptively selected based on the noise level at the physical layer, the channel impairment at the packet layer, and the information-exchange requirement at the application layer for the channel.

9-13. (cancelled)

14. (currently amended) A non-transitory computer-readable storage medium storing instructions for adapted cross-layer error control in a network having a physical, packet, and application layer, the instructions executable by at least one hardware device processor to:
infer, via machine learning at a physical data-link in the network, a current status of a plurality of channels in the network, the current status including a respective dynamic condition for each channel of the channels, the respective dynamic condition including a noise level at the physical layer of the channel and a channel impairment at the packet layer through the channel;

initiate transmission of the data through each of the channels, using the adaptively adjusted plurality of cross-layer error correction coding schemes,
wherein the adaptively adjust the plurality of cross-layer error correction coding schemes includes adaptively select a forward error correcting code for each channel of the channels from a set of available forward error correcting codes and adaptively select at least one parameter including a code length for the forward error correcting code, the forward error correcting code and the at least one parameter adaptively selected based on the noise level at the physical layer, the channel impairment at the packet layer, and the information-exchange requirement at the application layer for the channel.
 
15-20. (cancelled)

21. (canceled)

22. (currently amended) The method of claim 21 1, wherein the adaptively selecting the forward error correcting code and the at least one parameter including the code length for each logical data-channel of the logical data-channels includes:

adaptively selecting the forward error correcting code for the logical data-channel from the available forward error correcting codes at the code length from the available code lengths, the forward error correcting code and the code length selected that has the recovery delay fulfilling a time latency requirement of the information-exchange requirement of the application transmitting the data through the logical data-channel.

23. (currently amended) The method of claim 21 1, wherein the inferring of the current status via the machine learning includes:
measuring a bit error rate at the physical layer for each logical data-channel of the logical data-channels, and
from the bit error rate at the physical layer for each logical data-channel of the logical data-channels, inferring with the machine learning the noise level and the channel impairment of the respective dynamic condition for the logical data-channel.

24. (previously presented) The method of claim 23, wherein, for each logical data-channel of the logical data-channels, the noise level includes a power spectral density of the logical data channel at the physical layer, the channel impairment includes a probability of packet loss through the logical data-channel at the packet layer, and the information-exchange requirement of the application transmitting the data through the logical data-channel includes a time latency requirement.

25. (previously presented) The method of claim 22, wherein the inferring of the current status via the machine learning includes:
measuring a bit error rate at the physical layer for each logical data-channel of the logical data-channels, and
from the bit error rate at the physical layer for each logical data-channel of the logical data-channels, inferring with the machine learning the noise level and the channel impairment of the respective dynamic condition for the logical data-channel, wherein the noise level includes a power spectral density of the logical data-channel at the physical layer and the channel impairment includes a probability of packet loss through the logical data-channel at the packet layer.

26. (canceled)

27. (currently amended) The method of claim 26 8, wherein the adaptively select the forward error correcting code and the at least one parameter including the code length for each channel of the channels includes:
for each of the available forward error correcting codes in the set at each of a plurality of available code lengths, dynamically evaluate a recovery delay at the noise level and the channel impairment of the respective dynamic condition for the channel;
adaptively select the forward error correcting code for the channel from the available forward error correcting codes at the code length from the available code lengths, the forward error correcting code and the code length selected that has the recovery delay fulfilling a time 

28. (currently amended) The method of claim 26 8, wherein the infer the current status via the machine learning includes:
measure a bit error rate at the physical layer for each channel of the channels, and
from the bit error rate at the physical layer for each channel of the channels, infer with the machine learning the noise level and the channel impairment of the respective dynamic condition for the channel,
wherein, for each channel of the channels, the noise level includes a power spectral density of the channel at the physical layer, the channel impairment includes a probability of packet loss through the channel at the packet layer, and the information-exchange requirement of the application transmitting the data through the channel includes a time latency requirement.

29. (previously presented) The method of claim 27, wherein the infer the current status via the machine learning includes:
measure a bit error rate at the physical layer for each channel of the channels, and
from the bit error rate at the physical layer for each channel of the channels, infer with the machine learning the noise level and the channel impairment of the respective dynamic condition for the channel, wherein the noise level includes a power spectral density of the channel at the physical layer and the channel impairment includes a probability of packet loss through the channel at the packet layer.



31. (currently amended) The method of claim 30 14, wherein the adaptively select the forward error correcting code and the at least one parameter including the code length for each channel of the channels includes:
for each of the available forward error correcting codes in the set at each of a plurality of available code lengths, dynamically evaluate a recovery delay at the noise level and the channel impairment of the respective dynamic condition for the channel;
adaptively select the forward error correcting code for the channel from the available forward error correcting codes at the code length from the available code lengths, the forward error correcting code and the code length selected that has the recovery delay fulfilling a time latency requirement of the information-exchange requirement of the application transmitting the data through the channel.

32. (currently amended) The method of claim 30 14, wherein the infer the current status via the machine learning includes:
measure a bit error rate at the physical layer for each channel of the channels, and
from the bit error rate at the physical layer for each channel of the channels, infer with the machine learning the noise level and the channel impairment of the respective dynamic condition for the channel,
wherein, for each channel of the channels, the noise level includes a power spectral density of the channel at the physical layer, the channel impairment includes a probability of 

33. (previously presented) The method of claim 31, wherein the infer the current status via the machine learning includes:
measure a bit error rate at the physical layer for each channel of the channels, and
from the bit error rate at the physical layer for each channel of the channels, infer with the machine learning the noise level and the channel impairment of the respective dynamic condition for the channel, wherein the noise level includes a power spectral density of the channel at the physical layer and the channel impairment includes a probability of packet loss through the channel at the packet layer.

Allowable Subject Matter
5.	Claims 1, 2, 4-6, 8, 14, 22-25, 27-29, and 31-33 are allowed. The following is an examiner’s statement of reasons for allowance:
	In regards to independent claim 1:
The prior arts of record taken singly or in combination fail to teach, anticipate, suggest, or render obvious the limitations of "adaptively adjusting a plurality of cross-layer error correction coding schemes for the logical data-channels, including adaptively selecting a respective parameterized one of the cross layer error correction coding schemes for each logical data channel of the logical data channels based on the noise level and the channel impairment of the respective dynamic condition for the logical data-channel within the current status inferred via the machine learning, and based on an information exchange requirement at the application layer of an application transmitting data through the logical data-channel; and supporting transmission of the data through each of the logical data-channels, using the adaptively adjusted plurality of cross layer error correction coding schemes, wherein the adaptively adjusting the plurality of cross-layer error correction coding schemes includes adaptively selecting a forward error correcting code for each logical data channel of the logical data-channels from a set of available forward error correcting codes and adaptively selecting at least one parameter including a code length for the forward error correcting code, the forward error correcting code and the at least one parameter adaptively selected based on the noise level at the physical layer, the channel impairment at the packet layer, and the information-exchange requirement at the application layer for the logical data channel." Consequently, claim 1 is allowed over the prior arts.
In regards to independent claim 8:
The prior arts of record taken singly or in combination fail to teach, anticipate, suggest, or render obvious the limitations of "adaptively adjust a plurality of cross-layer error correction coding schemes for the channels, including adaptively selecting a respective parameterized one of the cross-layer error correction coding schemes for each channel of the channels based on the noise level and the channel impairment of the respective dynamic condition for the channel within the current status inferred via the machine learning, and based on an information exchange requirement at the application layer of an application transmitting data through the channel; and initiate transmission of the data through each of the channels, using the adaptively adjusted plurality of cross layer error correction coding schemes, wherein the adaptively adjust the plurality of cross-layer error correction coding schemes includes adaptively select a forward error correcting code for each channel of the channels from a set of available forward error correcting codes and adaptively select at least one parameter including a code length for the forward error correcting code, the forward error correcting code and the at least one parameter adaptively selected based on the noise level at the physical layer, the channel impairment at the packet layer, and the information exchange requirement at the application layer for the channel." Consequently, claim 8 is allowed over the prior arts.
In regards to independent claim 14:
The claim includes similar limitations of independent claim 8. Therefore, is allowed for similar reason of claim 8 above. 
Dependent claims 2, 4-6, 22-25, 27-29, and 31-33 depend from allowable independent claims and inherently include limitations therein and therefore are allowed as well.		
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to OSMAN ALSHACK whose telephone number is (571)272-2069.  The examiner can normally be reached on MON-FRI 7:30 AM - 5:00 PM EST, also please fax interview request to (571) 273- 2069.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, ALBERT DECADY can be reached on 5712723819.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the 

/OSMAN ALSHACK/
Examiner, Art Unit 2112

/ALBERT DECADY/Supervisory Patent Examiner, Art Unit 2112